UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2014 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-54338 GREEN HYGIENICS HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 26-2801338 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1937 Pendrell Street, Suite 1004, Vancouver, B.C., Canada V6G 1T4 (Address of principal executive offices)(Zip Code) 1-855-922-2368 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. oYESxNO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. oYESoNO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 11,369,078 common shares issued and outstanding as ofJune 19, 2014 Aggregate market value of voting common equity held by non-affiliates as of June 10, 2014:$2,000,000 approximately Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements The interim financial statements included herein are unaudited but reflect, in management's opinion, all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of our financial position and the results of our operations for the interim periods presented.Because of the nature of our business, the results of operations for the quarterly period ended April 30, 2014 are not necessarily indicative of the results that may be expected for the full fiscal year. GREEN HYGIENICS HOLDINGS INC. (A Development Stage Company) Balance Sheets (Stated in US Dollars) As of As of April 30 July 31 (Unaudited) (Audited) Assets Current assets Cash $ $ Other receivable - - Total current assets Other assets - Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Wind turbines payable - Management fees payable Convertible note payable to related party, net of discount $13,188 and $0, respectively - Loans payable to related party Total current liabilities Total Liabilities Stockholders' Deficit Common Stock, $0.001 par value 375,000,000 Common Shares Authorized 11,269,078 and9,298,313 Common Shares Issued and Outstanding as of April 30, 2014 and July 31, 2013, respectively Additional paid-in capital Stock payable - Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying condensed notes are an integral part of these financial statements. 3 Table of Contents GREEN HYGIENICS HOLDINGS INC. (A Development Stage Company) Statements of Operations (Stated in US Dollars) (Unaudited) June 12, 2008 (Date of Inception) Three Months Ended Nine Months Ended to April 30, April 30, April 30, REVENUE $ - $ - $ - $ - $ EXPENSES Business system development Wind turbine expense - - Compensation expense - - - Mineral claim impairment loss - Consulting fees Management fees Administration fees Finance fee - - General and administration Total Expenses Net loss from operations before other expense ) Loss on conversion of debt - ) - ) ) Foreign exchange gain (loss) - ) - ) Interest on debt ) - ) ) ) Net loss before income tax ) Provision for income tax - Net Loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying condensed notes are an integral part of these financial statements. 4 Table of Contents GREEN HYGIENICS HOLDINGS INC. (A Development Stage Company) Statement of Stockholders’ Equity (Deficit) From Inception (June 12, 2008) to April 30, 2014 – unaudited (Stated in US Dollars) Deficit Accumulated Stock During Total Common Stock Paid in Stock Subscription Exploration Equity Shares Amount Capital Payable Receivable Stage (Deficit) Shares issued to founders – June 12, 2008 $ 55 $ $ - $ - $ - $ Net loss for period - ) ) Balance, July 31, 2008 $ 55 $ $ - $ - $ ) $ ) Net loss for year - ) ) Balance, July 31, 2009 $ 55 $ $ - $ - $ ) $ ) Net loss for year - ) ) Balance, July 31, 2010 $ 55 $ $ - $ - $ $ ) Conversion of Debt - - - ) - Net loss for year - ) ) Balance, July 31, 2011 $ 55 $ $ $ ) $ ) $ ) Cancellation of shares ) ) 15 - Issuance of shares for: debtsettlement 1 ) - for cash 1 - - - Imputed interest - Net loss for year - ) ) Balance, July 31, 2012 $ 42 $ $ - $ - $ ) $ ) Issuance of shares for: services 14 - - - cash - - - Conversion of loans payable - - - Conversion ofaccountspayable - - - Conversion of managementfee payable - - - Imputed interest - Net loss for year - ) ) Balance, July 31, 2013 $ $ $ - $ - ) $ ) Shares issued for: Cash - - To settle accountpayable Fees for services - - Imputed interest - Discount on convertible note - Net loss for nine months - ) ) Balance, April 30, 2014 $ - $ ) $ ) The accompanying condensed notes are an integral part of these financial statements. 5 Table of Contents GREEN HYGIENICS HOLDINGS INC. (A Development Stage Company) Statements of Cash Flows (Stated in US Dollars) (unaudited) For the nine months ended April 30, 2014 For the nine months ended April 30, 2013 From inception (June 12, 2008) to April 30, 2014 Cash Flow from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used: Imputed interest Loss on conversion of debt - Discount amortization - Stock based compensation Loss on settlement of accounts payable Changes in: Other receivable - ) - Accounts payable and accrued liabilities Management fees payable - Wind turbines payable - Net cash used in operating activities ) ) ) Cash Flow from Investing Activities Deposit paid for acquisition $ ) $ - $ ) Net cash used in investing activities $ ) $ - $ ) Cash Flow from Financing Activities Repayment of related party debt ) - ) Proceeds from sharesissued for cash Loans payable to related party Proceeds from common stock issued to founder - - Net cash provided by financing activities $ $ $ Change in cash for the period ) Cash at beginning of period - - Cash at end of period $ $ $ Cash Paid For: Interest $ - $ - $ - Income Tax $ - $ - $ - Non cash transactions: Settlement of accounts payable with common shares $ $ - $ Discount on convertible note $ $ - $ Conversions of debt $ - $ $ Cancellation of common shares $ - $ - $ The accompanying condensed notes are an integral part of these financial statements. 6 Table of Contents GREEN HYGIENICS HOLDINGS INC. (a development stage company) Footnotes to the Financial Statements April 30, 2014 (unaudited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS The Company was incorporated under the laws of the State of Nevada on June 12, 2008. On June 30, 2010 the Company changed its name to Takedown Entertainment Inc. and changed its business focus to mixed martial arts media entertainment. On July 24, 2012 the Company changed its name to Green Hygienics Holdings Inc. and is pursuing alternative energy and other environmentally friendly ventures. The Company needs to raise additional capital to further its business and has been looking at all opportunities to maintain and enhance shareholder value, which may include a possible disposition of its current operations and/or entering into a potential business combination. The Company has been in negotiations with several potential business combination candidates. There can be no assurances that a definitive agreement will be entered into or that a subsequent transaction will be closed. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The Company follows accounting principles generally accepted in the United States of America. In the opinion of management all adjustments consisting of normal recurring adjustments necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. REVENUE RECOGNITION The Company will recognize revenue in accordance with Accounting Standards Codification No. 605, REVENUE RECOGNITION ("ASC-605"), ASC-605 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company will defer any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. USE OF ESTIMATES The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. CASH AND CASH EQUIVALENTS For purposes of the statement of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. As of April 30, 2014 the Company had $3,531 in cash or cash equivalents (July 31, 2013 cash of $4,324). DEVELOPMENT STAGE COMPANY The Company is considered a development stage company, having limited (nil) operating revenues during the period presented, as defined by Accounting Standards Codification ASC 915-205 “Development-Stage Entities”. ASC 915-205 requires companies to report their operations, shareholders equity and cash flows since inception through the date that revenues are generated from management’s intended operations, among other things. 7 Table of Contents FAIR VALUE OF FINANCIAL INSTRUMENTS Pursuant to ASC 820, Fair Value Measurements and Disclosures and ASC 825, Financial Instruments, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 and 825 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 and 825 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, accounts payable and amounts due to related parties. Pursuant to ASC 820 and 825, the fair value of our cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. We believe that the recorded values of all of our other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. INCOME TAXES The Company had adopted Accounting Standard Codification subtopic 740-10, Income Taxes (“ASC 740-10”) which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statement or tax returns. Under this method, deferred tax assets and liabilities are recorded for differences between the financial statement and tax basis of the assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is recorded for the amount of income tax payable or refundable for the period increased or decreased by the change in deferred tax assets and liabilities during the period. As of April 30, 2014, a deferred tax asset (which arises solely as a result of net operating losses), has been entirely offset by a valuation reserve due the uncertainty that this asset will be realized in the future. BASIC AND DILUTED NET LOSS PER COMMON SHARE The Company computes net loss per share in accordance with ASC 260, Earnings per Share. ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. As at April 30, 2014 and 2013, the Company had no potentially dilutive shares. STOCK BASED COMPENSATION The Company records stock based compensation in accordance with the guidance in ASC Topic 718 which requires the Company to recognize expenses related to the fair value of its employee stock option awards. This eliminates accounting for share-based compensation transactions using the intrinsic value and requires instead that such transactions be accounted for using a fair-value-based method. The Company recognizes the cost of all share-based awards on a graded vesting basis over the vesting period of the award. RECENT ACCOUNTING PRONOUNCEMENTS The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 8 Table of Contents IMPAIRMENT OF LONG-LIVED ASSETS In accordance with ASC 360, Property Plant and Equipment, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. FOREIGN CURRENCY TRANSLATION Transactions in foreign currencies are translated into the currency of measurement at the exchange rates in effect on the transaction date. Monetary balance sheet items expressed in foreign currencies are translated into United States dollars at the exchange rates in effect at the balance sheet date. The resulting exchange gains and losses are recognized in income. CORRECTION OF AN ERROR IN PREVIOUSLY ISSUED FINANCIAL STATEMENTS The Company follows guidance under ASC 250-10-45-23 for reporting any error in the financial statements of a prior period discovered after the financial statements are issued or are available to be issued. The current comparative statements as presented reflect the retroactive application of any error corrections. Those items that are reported as error corrections in the Company’s restatements of net income and retained earnings, as well as other affected balances for all periods reported there-in, are disclosed in Note 9 of the footnotes to the financial statements presented herein. BENEFICIAL CONVERSION FEATURE OF DEBENTURES AND CONVERTIBLE NOTE PAYABLE In accordance with FASB ASC 470-20, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios, we recognize the advantageous value of conversion rights attached to convertible debt. Such rights give the debt holder the ability to convert his debt into common stock at a price per share that is less than the trading price to the public on the day the loan is made to us. The beneficial value is calculated as the intrinsic value (the market price of the stock at the commitment date in excess of the conversion rate) of the beneficial conversion feature of the debentures and related accruing interest, and is recorded as a discount to the related debt and an addition to additional paid in capital. The discount is amortized over the remaining outstanding period of related debt using the straight line method. NOTE 3 - GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. However, the Company has accumulated a loss and has a limited operating history.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. As shown in the accompanying interim financial statements, the Company has incurred a net loss of $12,898,198 for the period from June 12, 2008 (inception) to April 30, 2014 and has generated minimal revenues.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of acquisitions. Management has plans to seek additional capital through a private placement, convertible debenture and public offering of its common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. NOTE 4- OTHER ASSETS The Company has agreed to purchase a 50% interest in BION for a total of $2,500,000, a company wholly owned by Aartha USA Inc. To complete the purchase of its 50% interest in BION the Company has agreed to a cash payment of $50,000, further cash payments of $25,000 within thirty days from the initial cash payment, $25,000 within sixty days of the initial cash payment, $25,000 within ninety days of the initial cash payment and $125,000 within one hundred fifty days of the initial cash payment at which 10% of BION will be transferred to the Company. After the remaining $2,250,000 is paid within twelve months or an agreed upon date, the remaining 40% of BION will be transferred to the Company. 9 Table of Contents Aartha is an approved licensee of a patented hybrid iron/vanadium chemical solution technology developed and owned by PNNL Labs. PNNL has agreed to license Aartha its solution technology for a period of thirty years for the areas of North and South America and Aartha has agreed to supply BION with the solution technology for thirty years. As of April 30, 2014, the Company paid $98,800 in cash and recorded as other assets in the balance sheet. The payment made as of the period end does not enable the Company to obtain control; in order to acquire 10% control of BION, the Company must pay a total of $125,000. During the same period ended April 30, 2014, the Company entered into a definitive agreement with AARTHA with the specified terms above. In addition, there is a management contract agreed upon whereby the Company shall compensate BION CANADA an annual consulting fee of $120,000.As of April 30, 2014, the Company has recorded a management fee accrual of $27,288. NOTE5 - RELATED PARTY TRANSACTIONS During the nine months ended April 30, 2014 the Company incurred management fees of $63,000 to a director of the Company for services as an officer of the Company (2013- $21,000). At April 30, 2014 the director is owed $45,000. This debt for fees owing is unsecured, non-interest bearing and with no fixed terms of repayment. The Company issued 1,000,000 shares of common stock November 7, 2013 to the president of the Company in lieu of options for service. The shares were value at $1,200,000, which is the fair market value on date of grant. As of April 30, 2014 the Company has an outstanding balance due to a related party of $117,636.During the nine months ended April 30, 2014 the Company settled $114,250 of the then outstanding balance by the issuance of 456,000 shares of common stock. The shares were value at $547,200.The excess of $432,950 was recorded as a loss on conversion. During the period ended April 30, 2014, the Company borrowed an additional $51,720 and made cash repayment of $3,060 leaving a balance owing of $117,636 as of March 31, 2014. The debt is unsecured, non-interest bearing with no fixed terms of repayment.For the nine months ended April 30, 2014 the Company recorded $9,723 in imputed interest expense as a credit to Additional Paid in Capital. During the period ended April 30, 2014, the Company borrowed $111,500 from a related party. The debt is unsecured, non-interest bearing with no fixed terms of repayment. The company recorded $2,269 in imputed interest as a credit to Additional Paid in Capital. During the period ended April 30, 2014, the Company entered into a note payable agreement with a related party for a principal balance of $44,353; the debenture payable is unsecured, bears simple interest at 10% per annum, is due in full December 9, 2014 and is convertible to common shares at $0.50 per share. See NOTE 6. NOTE 6- NOTE PAYABLE FROM RELATED PARTY The Company entered into a note payable agreement with a related party for a principal balance of $44,353; the debenture payable is unsecured, bears simple interest at 10% per annum, is due in full December 9, 2014 and is convertible to common shares at $0.50 per share.The Company recorded a discount of $20,571 due to this beneficial conversion feature.The discount was accreted over the term of the note, and the net note balance as of April 30, 2014 was $31,165.As of April 30, 2014 the Company recorded amortization expense of $7,383 and accrued interest of $1,741. NOTE 7 - WIND TURBINES PAYABLE On January 16, 2014 the Company entered an option agreement whereby the Company holds the option to acquire twelve 2 megawatt wind turbines for a total of $2,280,000 or $190,000 per each turbine.An option fee of $150,000 was agreed upon and due within 21 days which was paid. The option may be terminated by the option holder if the Company does not buy at least one turbine before July 19, 2014. The options fee served as a retainer use to pay for expenses related to the maintenance of the turbines such as storage fees, harbor fees, government fees or any other cost related to the storage, removal, loading, freight, logistics, transportation, duties and taxes. A fee of 2% per month is to be paid by the Company calculated on the outstanding balance for any turbines not paid for and the Company has agreed to pay all additional fees and charges related to the maintenance and holding of the turbines. This fee is accrued until the earlier of (i) the first closing or (ii) July 19, 2014 the accrual end date.As of April 30, 2014, the Company accrued a total of $158,865 in fees. Once the option is exercised for an accumulated six turbines, the remaining six turbines must also be paid for at that time. The option expires January 18, 2015. 10 Table of Contents NOTE 8 - COMMON STOCK Effective July 24, 2012 the Company reverse split its common shares on the basis of one new share for each two thousand shares held (1 for 2,000). All share amounts have been adjusted retroactively to reflect the reverse split. The Company issued 55,000 shares of common stock (founder’s shares) for $20,000 cash on June 12, 2008. During the first quarter ended October 31, 2011: –15,000 shares of common stock were returned to the Company for cancellation and credited $15 to Additional Paid-in Capital; –764 shares of common stock were issued in settlement of debts of$1,146,950; the company converted and recognized a loss of $106,785. –353 shares of common stock were issued for cash of $250,000; –234 shares of common stock were issued for cash of $60,000; During the second quarter ended January 31, 2012: –191 shares of common stock were issued for cash of $45,000; –591 shares of common stock were issued for cash of $100,000. During the first quarter ended October 31, 2012: –On August 31, 2012 the Company issued 14,000 shares of common stock to the directors of the Company for services rendered to the Company by the directors. The shares issued are valued based on fair market value as determined between the parties at the date of authorization at $16,800. During the third quarter ended April 30, 2013: –875,000 shares of common stock were issued in the settlement of $98,750 of loans payable and recognized a loss on settlement of $793,750 because the shares were valued based on their fair market value using the market price on the date of settlement which amount was greater than the debt, resulting in a loss; –7,367,180 shares of common stock fairly valued between the parties at market were issued in the settlement of $123,192 in management fees and $245,167 of debt.A loss on settlement of $7,146,164 was recorded because the shares were valued based on their fair market value using the market price on the date of settlement which amount was greater than the debt, resulting in a loss; During the fourth quarter ended July 31, 2013: - The Company issued 1,000,000 common shares valued at $0.25 per share and received $250,000 cash. During the period ended April 30, 2014: - The Company sold 457,500 shares of common stock for the receipt of $228,750, as of April 30, 2014 the Company issued 435,000 shares; the remaining unissued shares of 22,500 value at $11,250 is recorded as a stock payable. - Issued 1,000,000 shares of common stock, authorized on August 20, 2013 to the president of the Company in lieu of options fairly valued at $1,200,000, which is the fair market value on date of grant. - On November 7, 2013, the Company issued 64,000 shares of common stock for service.The shares were value at $64,800 which is the fair market value on date of grant. - On August 20, 2013 authorized 456,000 shares of common stock in settlement of debt of $114,250. The shares issued were value at $547,200 which is based on fair market value on date of grant.As a result of the conversion, the Company recorded a loss on conversion of $432,950. -On November 17, 2013, the Company issued 90,765 shares to outside consultant. The shares were value at $61,085 which is based on the fair market value on date of grant. 11 Table of Contents NOTE 9 – CORRECTION OF PRIOR PERIOD ERROR, RESTATEMENT OF FINANCIAL STATEMENTS During the period ended October 31, 2013 the Company authorized a total of 1,456,000 shares of common stock for services.The restatement relates to the valuation of the shares at date of grant based on the fair market value.The Company’s restatement of its financial statements for the balance sheet and operations for the period ended October 31, 2013 is as follow: BALANCE SHEET October 31, 2013 as filed adjustments restated actual Assets Current assets Cash $ $ Total current assets Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Management fees payable Loan payable to related party ) (a) Total current liabilities Total Liabilities Stockholders' Deficiency Common Stock, $0.001 par value 375,000,000 Common Shares Authorized 9,298,313 Common Shares issued and outstanding as of October 31, 2013 and July 31, 2013, respectively Stock payable (a) Additional paid-in capital Deficit accumulated during development stage ) ) (a) ) Total stockholders deficit ) ) Total liabilities and stockholders equity $ $ STATEMENT OF OPERATIONS Revenue $
